DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 05/25/2022, with respect to claims 1-25 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-8, 10, 12-19 and 21-26 has been withdrawn. 

Allowable Subject Matter

Claims 1-8, 10, 12-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the die stack emulation circuitry is configured to emulate signals from another die, the switch is to couple the second conductive contacts to the other circuitry when the switch is in a first state, and the switch is to couple the die stack emulation circuitry to the other circuitry when the switch is in a second state different from the first state; and a second die coupled to the second conductive contacts, wherein: the second die includes metal layers without any active circuitry, and the second die emulates a physical presence of the another die without electrical functionalities of the another die.
Claims 2-8, 10, 12-14 and 26 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of coupling a second die to the first die, wherein the second die comprises conductive pathways without any active circuitry, and the second die emulates a physical presence of another die without electrical functionalities of the another die; and causing the die stack emulation circuitry to perform a test program to test the other circuitry, wherein the die stack emulation circuitry is to emulate the electrical functionalities of the another die.
Claims 16-18 depend from allowed claim 15 and are therefore also allowed.
With respect to claim 19, the prior art of record neither shows nor suggests the combination of structural elements comprising a die stack emulation circuitry configured to emulate electrical signals from a second die; other circuitry that is different from the die stack emulation circuitry; and second conductive contacts at a second face of the first die, wherein: the first conductive contacts of the first die are electrically coupled to conductive contacts of the package substrate, the second face of the first die is opposite to the first face of the first die, and the first conductive contacts include a die stack override contact coupled to a die stack override switch; and the second die, including: conductive contacts at a face of the second die, wherein the conductive contacts of the second die are electrically coupled to the second conductive contacts of the first die, wherein during operation of the first die; provision of a first electrical signal to the die stack override contact is to cause the die stack override switch to selectively couple the die stack emulation circuitry in the first die to the other circuitry in the first die, such that the other circuitry in the first die is to operate with input from the die stack emulation circuitry in the first die instead of input from the second die, and provision of a second electrical signal to the die stack override contact is to cause the die stack override switch to selectively decouple the die stack emulation circuitry in the first die from the other circuitry in the first die, such that the other circuitry in the first die is to operate based on input from the second die.
Claims 21 and 22 depend from allowed claim 19 and are therefore also allowed.
With respect to claim 23, the prior art of record neither shows nor suggests the combination of structural elements wherein a plurality of conductive contacts, wherein one of the conductive contacts is to electrically couple to a die stack override contact in a first die of a test assembly when the test assembly is coupled to the test equipment, wherein the test assembly includes a second die coupled to the first die; and circuitry to provide an electrical signal to the one of the conductive contacts to cause circuitry of the first die to operate without input from the second die, wherein: the first die comprises a die emulation circuitry configured to emulate electrical signals of the second die, the die emulation circuitry being different from the circuitry, the electrical signal to the one of the conductive contacts is to cause the circuitry of the first die to operate with input from the die emulation circuitry instead of the second die.
Claims 24 and 25 depend from allowed claim 23 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 2,697,936 discloses a supersonic testing of hot articles.
US PUB 2018/0158749 discloses a package structure for heat dissipation.
US PAT 9,041,409 discloses a multi-die integrated circuit (IC) structure, has diodes that are 
coupled to solder bumps at ends of chain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858